                    ------------
    Case 1:20-cv-04926-CM-OTW Document 58-1 Filed 06/24/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAWAUN FRASER,

                    Plaintiff,
                                                      20-cv-4926 (CM)
       -against-

The City of New York, Undercover Officer              Unsealing Order
Number 84, Detective Matthew Regina, and
Detective Jason Deltoro, Individually and             USDCSDNY
as Members of the New York City Police
                                                      DOCUMENT
Department,
                                                      fLECTRONICALLY FILED
                     Defendants.                     !DOC #:                .
                                                     ~   f E F~ED:   6/ b lto~_~-   _ _j




      WHEREAS Plaintiff sought the production of records pertaining to People v.

Shamel Wilson, Ind. No. 1438-2012 (New York Cty.);

      WHEREAS the Court granted Plaintiffs application;

      WHEREAS, New York State law provides for the sealing of dismissed

criminal proceedings pursuant to CPL 160.50;

      WHEREAS, the above records are sealed pursuant to CPL 160.50;

      WHEREAS, it is well established that federal courts have the authority to

order the unsealing of such records when disclosure of the records is necessary to

litigate a federal civil rights action under 42 U.S.C. § 1983; and

      WHEREAS, Plaintiff moves to unseal these records and Defendants do not

oppose;




                                           1
     Case 1:20-cv-04926-CM-OTW Document 58-1 Filed 06/24/21 Page 2 of 2




      THEREFORE, IT IS HEREBY ORDERED that all official records and papers

relating to People v. Wilson , Ind. No. 1438-2012 (New York Cty.) be unsealed.


Dated: New York, New York

        :::LhL )DJ\...   , 2021

                                          The Honorable Colleen McMahon
                                          United States District Judge




                                          2
